ON PETITION FOR REHEARING.
Appellee petitions for a rehearing because the opinion is in conflict with the provisions of an amended law passed in 1927. § 9 of ch. 132, Acts 1927 p. 416. The petition for rehearing 2.  is overruled for the reason that this question was not presented in the brief of appellee, or in the argument to the brief. A question of law which is not presented for decision by the assignment of errors and the briefs cannot be presented for decision by a petition for rehearing. Rule 22 of the Supreme Court; City of Princeton v. Williams (1920), 190 Ind. 281, 289, 128 N.E. 601, 130 N.E. 122; Kilgallen v. State (1921),192 Ind. 531, 546, 132 N.E. 632, 137 N.E. 178.
The petition for rehearing does not present any question of law for decision, and it is therefore overruled.